Exhibit 95 UNITED STATES ANTIMONY CORPORATION POST OFFICE BOX 643 THOMPSON FALLS, MONTANA59873-0643 406-827-3523 406-827-3543 FAX tfl3543@blackfoot.net E-MAIL Exhibit 95Mine Safety Disclosures Pursuant to Section 1503(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”), issuers that are operators, or that have a subsidiary that is an operator, of a coal or other mine in the United States are required to disclose in their periodic reports filed with the SEC information regarding specified health and safety violations, orders and citations, related assessments and legal actions, and mining-related fatalities. During the years ended December 31, 2011, 2010 and 2009, we had no material specified health and safety violations, orders or citations, related assessments or legal actions, mining-related fatalities, or similar events in relation to our United States operations requiring disclosure pursuant to Section 1503(a) of the Dodd-Frank Act. MSHA Actions for the year ended December 31, 2011 Mine Mine Act §104 Violations (1) Mine Act §104(b) Orders (2) Mine Act §104(a)C Citations and Orders (3) Mine Act §104(d) Citations and Orders (4) Mine Act §(b)(2) Violations (5) Mine Act §107(a) Orders (6) Proposed Assessments from MSHA (In dollars$) Mining Related Fatalities Mine Act §104(e) Notice (yes/no) (7) Pending Legal Action before Federal Mine Saftey and Health Review Commission (yes/no) Bear River Zeolite 0 0 9 0 0 0 $ 0 No No
